DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Claim Objections
Claim 20 is objected to because of the following informalities: fail to spell out the acronyms for PARQUET, ORC and CSV in the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2 and 5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-2 and 5 are directed to a process of caching and mapping data objects. The claimed process is similar to a method of mental processes, particularly concepts performed in the human minds (including an observation, evaluation, judgement, opinion), which is one of the groupings of abstract ideas as the steps may be performed mentally with a series of evaluation and/or judgment.  
Also, the claimed elements and additional elements, or a combination of the addition elements in the claims (e.g. data source, logical blocks) are directed to types of information being 
Further, the additional elements (e.g. data system, external data source) amount to no more than usage of a generic computing system for the claimed method, which fails to provide an inventive concept or significantly more than abstract idea because the elements do not necessary improve the functional of a computer or an improvement to a technical field.
Thus, for at least the reasoning above, claims 1-2 and 5 are not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-20 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Macnicol et al (Pub No US  2019/0102412, hereinafter Macnicol).

With respect to claim 1, Macnicol discloses a method for caching a data object in a data system (Abstract), the method comprising: 
caching the data object in the data system, the data object being obtained from an external data source and divided into multiple discrete logical blocks in accordance with a unit of caching ([0062], [0069]: caching data object logical format, wherein the object is corresponding to data file having multiple blocks); and 
mapping the cached data object of the data system to the external data source in accordance with a unit of hashing such that the data object cached in the data system is automatically updatable with the external data source based on the unit of hashing ([0089], [0094], [00107-0108]. [0111]: mapping the cached object to an external data source with hashing to cache element such as in memory column vector and/or global data dictionary, so that the data object is updatable with external source based on the hashing, e.g. version management).
	With respect to claim  3, Macnicol further discloses prior to caching the data object in the data system: receiving a query for the data object of the external data source; determining that a cached data object is outdated relative to a current data object stored at the external data source ([0066], [0087], [0091], [0102]: receive a query); and 
caching the current object in the data system, wherein a result that satisfies the query is obtained from the data system instead of the external data source ([0066], [0069], [0087-0089], [0111]:  caching the current object, and result from the system is object from the data system instead with in memory query processing).
With respect to claim 4, Macnicol further discloses receiving a query for data stored in the external data source ([0066], [0087], [0091], [0102]: receive a query); 
using the unit of hashing to obtain a query result by reading the data object stored in the data system instead of reading the data object from the external data source ([0108]: using hashing to obtain result by reading object with reorder or correlate); and
returning the query result including the data object ([0066], [0069], [0087-0089], [0108], [0111]: return query result that includes the relevant data object).

  With respect to claim 5, Macnicol further discloses wherein the unit of hashing is calculated based on an indication of a cluster of nodes associated with the data object, a type of ([0088], [0108]: hashing based on the indication as set forth by the database, including and not limited to the indication of cluster of nodes of tree, path, and other information to reorder or otherwise correlate).  

With respect to claim 6, Macnicol discloses a method (Abstract) comprising: 
receiving a query for a data object stored at an external data source ([0066], [0087], [0091], [0102]: receive a query); 
generating a query plan by parsing the query into a plurality of phases, each phase being configured to read a fragment of the data object from the external data source ([0088]: generate query plan with a tree like structure with different phrases, each configured to read data, e.g. row sources, from the external data source); 
mapping fragments of the data object of the external data source to a cluster of nodes of a data system ([0063], [0088-0089]: mapping fragments/blocks of data object6 to a cluster of nodes in view of the tree like structure); 
generating a read request for the data object in accordance with the mapping to read the fragments of the data object of the external data source ([0063-0064], [0088-0089]: generating read request in according to the mapping to read/load the fragments/blocks); 
processing the read request by the cluster of nodes that divides the data object into discrete logical blocks, the read request using the mapping to link to one or more logical blocks of the external data source and using storage software to read the one or more logical blocks ([0063-0064], [0069], [0088-0089]: processing the read request with dividing the data object into logical blocks and mapping to link the blocks to obtain more logical blocks for logically joining data using the in memory vectors and global data dictionary); and 
returning a result that satisfies the query, the result including the data object obtained from the external data source ([0066], [0069], [0087-0089], [0108], [0111]: return query result that includes the relevant data object from the external source).
  With respect to claim 7, Macnicol further discloses wherein the mapping is generated based on a unit of hashing that is calculated based on inputs to a hash algorithm, the inputs being related to the data object ([0108]: using hashing to mapping/correlate/reorder based on a hash algorithm).

  With respect to claim 8, Macnicol further disclose wherein the discrete logical blocks have a common size and a scope of the read request is greater than the common size (elements appear are directed to non-function descriptive material for not functionally impacting the structure of the claim; [0069], [0073], [0074-0083]: the logical blocks have a common size, e.g. size in view of the in memory space and/or space of the dictionary).

  With respect to claim 9, Macnicol further discloses wherein the storage software includes a plurality of format readers configured to process a plurality of different types of data objects ((elements appear are directed to non-function descriptive material for not functionally impacting the structure of the claim; [0063], [0069], [0110]: process different formats/types of data objects).

([0111], [0114]: lookup to compare and replace with a current version).
With respect to claim 11, Macnicol further discloses wherein each node independently maintains a database that only tracks locally stored data objects and associated version information (elements appear are directed to non-function descriptive material for not functionally impacting the structure of the claim; [0068],  [0118]: a database, e.g. hierarchical database that only tracks locally stored data objects).
With respect to claim 12, Macnicol further discloses wherein processing the read request by the cluster of nodes comprises: returning a set of nodes for processing the fragments in proportion to a number of configured rings (the term for suggests intended use;[0069], [0088]: return a set of nodes relevant to the query).

With respect to claim 13, Macnicol further discloses wherein a load balancer enables multiple rings for a data object so that multiple copies of data objects are cached, and the load balancer maps read requests for a data object to the cluster of nodes ([0069], [0073], [0087-0090], [0110-0111]: loading multiple copies of the data object with mapping, e.g. caching the older and current version of the data objects). 	
With respect to claim 14, Macnicol discloses a method (abstract) comprising: 
(everything in the same system/method are being associated for at least in the same system/method; [0062], [0066], [0069],  [0087], [0091], [0102], Fig 1-2: receive a query for a data file, wherein the data file is having multiple logical  blocks and metadata both at the cache and the external storage as the file is loaded in to the cache); 
comparing a cached instance of the metadata at the local cache storage with a stored instance of the metadata at the external storage device ([0111], [0114]: compare the cached version and the version in the external storage, such as in view of version comparison);
 determining that the cached instance of the metadata is different from the stored instance of the metadata([0111], [0114]: determine difference in versioning); 
responsive to determining that the cached instance of the metadata is different from the stored instance of the metadata, reading the data file of the external storage device ([0111], [0114]: obtaining the updated version from the external storage when appropriate); 
returning a result including the data file obtained from the external storage device, the result satisfying the query ([0066], [0069], [0087-0089], [0108], [0111]: return query result that includes the relevant data file from the external source); and 
updating the multiple discrete logical blocks of the local cache storage with the data file obtained from the external storage device, the updated multiple discrete logical blocks include an updated cached instance of the metadata ([00632], [0111], [0114-0115]: updating the logical blocks with updated logical blocks and metadata, such as and not limited to replacing the cache with an updated version and updating the global dictionary). 

With respect to claim 15, Macnicol further discloses receiving another query for the data file ([0087-0088], [0102-0104]: [0111]: receive another query); 
determining that the updated cached instance of the metadata corresponds to the stored instance of the metadata ([0087-0088], [0102-0104]: [0111]: determine by checking the version in the cache/in memory); 
responsive to determining that the updated cached instance corresponds to the stored instance, reading the data file of the local cache storage device ([0087-0088], [0102-0103]: [0111], Fig 1: reading the version in the c cache/in memory when determine appropriate); and 
returning another result including the data file obtained from the local cache storage device without reading the data file from the external storage device ([0062], [0101-104], [0111], [0114-0115], Fig 1 return another result obtain from the cache storage), 

With respect to claim 16, Macnicol further discloses wherein the different instances of metadata include different versions of the data file ([0111], [0114]: different versions with respect to cache and external storage).

With respect to claim 17, Macnicol further discloses wherein processing the result and updating the multiple discrete logical blocks of the local cache storage occurs asynchronously ([0102-0104], [0111], [0114]: query processing and updating with version are occurring at different asynchronously at different times).

With respect to claim 18, Macnicol discloses a method (abstract) comprising: 
( [0063], [0069], [0111,  [0114], Fig 1-2: receive a reading request via query processing);
selecting, by the data system, a particular format reader of a plurality of format readers, the plurality of format readers being configured to read different types of data files, the particular format reader being selected based on the type of the data file in the read request ([0065], [0069].[0087-0088], [0110]: select a format read, e.g. read for CSV format, of a plurality format readers for files of different formats, which is select is based on the file type, e.g. version, file format etc.);   
modifying, by using the particular format reader, the read request to include an attribute of the data file, the attribute depending on the type of the data file ([0089-0090], [0110-0111], [0114]: modify the reader to include an attribute of the data file, such as and not limited field, version,  depending on the type of data file); 
parsing, by using the particular format reader, the data file for the read request into discrete logical blocks depending on the type of the data file ([0062-0063], [0069], [0087-0088]: parsing the data file in the logical block, such as and not limited to one block correspond to a column vector and/or a global dictionary entry); and 
reading, by using the particular format reader, data of the data file and the attribute stored at the external data storage unless the data file stored at the local cache storage is a current version of the data file stored and the attribute such that the data file and the attribute are read from the local cache storage device ([0111], [0114]: reading data and attribute for a  current version unless the one in the cache is the updated one for query processing).
([0111], [0114]:update with version management for query processing) .
With respect to claim 20, Macnicol further discloses wherein the plurality of format readers are configured to read a PARQUET type data file, an ORC type files, and a CSV type file ([0110]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2 is  rejected under 35 U.S.C. 103 as being unpatentable over Macnicol, as applied to claim 1 above, in view of Shi et al (Pub NO. 2019/0079864, hereinafter Shi).

With respect to claim 2, Macnicol does not explicitly disclose prior to caching the data object in the data system: automatically selecting the data object for caching in the data system when a frequency of accessing the data object exceeds a threshold.
However, Shi discloses prior to caching the data object in the data system: automatically selecting the data object for caching in the data system when a frequency of accessing the data object exceeds a threshold ([0031]: selecting data objet in view of frequency used with respect to a threshold for the hot end). 
 Since both Macnicol and Shi are from the same field of endeavor because both are directed to data storage with respect to caching data, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify and combine the teachings Macnicol and Shi to incorporate frequency of accessing in data selection for caching in Shi into Macnicol. The motivation to combine is to speed up computing operations (Macnicol, [00062]; Shi, [0009]).   

Examiner Note
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially 
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Owyang whose telephone number is (571)270-1254.  The examiner can normally be reached on Monday-Friday, 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE N OWYANG/Primary Examiner, Art Unit 2168